[ex10102010eicpfirstamend001.jpg]
EXHIBIT 10.10 FIRST AMENDMENT TO THE 2005 EXECUTIVE INCENTIVE COMPENSATION PLAN
(2010 RESTATEMENT) WHEREAS, Federal Signal Corporation (the “Company”) maintains
the 2005 Executive Incentive Compensation Plan (2010 Restatement) (the “2010
Plan”); and WHEREAS, amendment of the 2010 Plan now is considered desirable to
make the administrative procedures under the 2010 Plan consistent with the
administrative procedures contained in the proposed Federal Signal Corporation
2015 Executive Incentive Compensation Plan. NOW, THEREFORE, by virtue of the
power granted to the Compensation and Benefits Committee by Section 2 of the
2010 Plan, the 2010 Plan is hereby amended in the following particular,
effective as of April 6, 2015: By substituting the following Section for Section
2 of the 2010 Plan: 2. Administration. (a) The Compensation and Benefits
Committee of the Board of Directors shall administer the 2010 Plan. To the
extent required to comply with the provisions of Rule 16b-3 promulgated under
the Exchange Act (if the Board is not acting as the Committee under the 2010
Plan) or necessary to obtain the exception for performance-based compensation
under Section 162(m) of the Code with respect to a performance award, as
applicable, it is intended that each member of the Committee shall, at the time
he takes any action with respect to an award under the 2010 Plan, be an eligible
director as defined by applicable law. However, the fact that a Committee member
shall fail to qualify as an eligible director shall not invalidate any award
granted by the Committee that is otherwise validly granted under the 2010 Plan.
The majority of the members of the Committee shall constitute a quorum. The acts
of a majority of the members present at any meeting at which a quorum is present
or acts approved in writing by a majority of the Committee shall be deemed the
acts of the Committee. (b) Subject to the provisions of the 2010 Plan and
applicable law, the Committee shall have the sole and plenary authority, in
addition to other express powers and authorizations conferred on the Committee
by the 2010 Plan, to: (i) designate participants; (ii) determine the type or
types of awards to be granted to a participant; (iii) determine the number of
shares of common stock to be covered by, or with respect to which payments,
rights, or other matters are to be calculated in connection with, awards; (iv)
determine the timing, pricing, amount and other terms and conditions of any
award and any amendments thereto; (v) determine whether, to what extent, and
under what circumstances awards may be settled or



--------------------------------------------------------------------------------



 
[ex10102010eicpfirstamend002.jpg]
-2- exercised in cash, shares of common stock, other securities, other awards or
other property, or canceled, forfeited, or suspended and the method or methods
by which awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances the
delivery of cash, common stock, other securities, other awards or other property
and other amounts payable with respect to an award shall be deferred either
automatically or at the election of the participant or of the Committee; (vii)
interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the 2010 Plan and any instrument or agreement
relating to, or award granted under, the 2010 Plan; (viii) establish, amend,
suspend, or waive any rules and regulations and appoint such agents as the
Committee shall deem appropriate for the proper administration of the 2010 Plan;
(ix) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, awards; and (x) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the 2010 Plan. (c) Except to the extent prohibited by applicable law or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the generality of the foregoing, the Committee may delegate to one or
more officers of the Company or any of its Affiliates the authority to act on
behalf of the Committee with respect to any matter, right, obligation, or
election that is the responsibility of or that is allocated to the Committee
herein, and that may be so delegated as a matter of law, except for grants of
awards to persons (i) who are non-employee members of the Board or otherwise are
subject to Section 16 of the Exchange Act or (ii) who are, or who are reasonably
expected to be, “covered employees” for purposes of Section 162(m) of the Code.
(d) Unless otherwise expressly provided in the 2010 Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the 2010 Plan or any award or any documents evidencing awards granted pursuant
to the 2010 Plan shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon all persons or
entities, including, without limitation, the Company, any of its affiliates, any
participant, any holder or beneficiary of any award, and any stockholder of the
Company. (e) No member of the Board, the Committee, delegate of the Committee or
any officer, employee or agent of the Company (each such person, an
“Indemnifiable Person”) shall be liable for any action taken or omitted to be
taken or any determination made in good faith with respect to the 2010 Plan or
any award hereunder. Each Indemnifiable Person shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken under the 2010 Plan or any award agreement and against and from any and
all amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnifiable
Person,



--------------------------------------------------------------------------------



 
[ex10102010eicpfirstamend003.jpg]
-3- provided, that the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud, gross negligence or
willful criminal act or omission or that such right of indemnification is
otherwise prohibited by law or by the Company’s Certificate of Incorporation or
By-Laws. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such Indemnifiable Persons may be
entitled under the Company’s Certificate of Incorporation or By-Laws or as a
matter of law or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold them harmless. (f) Notwithstanding
anything to the contrary contained in the 2010 Plan, the Board may, in its sole
discretion, at any time and from time to time, grant awards and administer the
2010 Plan with respect to such awards. In any such case, the Board shall have
all the authority granted to the Committee under the 2010 Plan. IN WITNESS
WHEREOF, this Amendment has been executed by the Compensation and Benefits
Committee of the Board of Directors of Federal Signal Corporation, this 26th day
of March, 2015.



--------------------------------------------------------------------------------



 